FILED
                            NOT FOR PUBLICATION                                JUL 17 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TIRATH SINGH,                                    No. 12-71387

              Petitioner,                        Agency No. A075-544-796

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 8, 2015**
                             San Francisco, California

Before: GRABER and WATFORD, Circuit Judges, and FRIEDMAN,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Paul L. Friedman, District Judge for the U.S. District
Court for the District of Columbia, sitting by designation.
                                                                         Page 2 of 3
      1.     The Board of Immigration Appeals (“BIA”) denied Tirath Singh’s

claims for asylum and withholding of removal because it concluded that Singh’s

mistreatment by the police was not motivated by imputed political opinion but was

instead part of a legitimate investigation. See Dinu v. Ashcroft, 372 F.3d 1041,

1044 (9th Cir. 2004). The BIA relied on Singh’s testimony that his cousin and

friends were involved in Babbar Khalsa, an underground militant organization, and

that the police questioned, detained, harassed, and beat Singh because they

believed he had information on the militants’ activities. Even assuming that the

BIA’s determination of no past persecution is contrary to the record, substantial

evidence supports its alternative basis for denying asylum and withholding. The

government submitted sufficient documentary evidence to rebut the presumption

that Singh has an objectively reasonable fear of future persecution. That evidence

supports the BIA’s finding that the treatment of Sikhs in Punjab has improved over

the last two decades. The BIA specifically noted that former militants have

returned to the region and been able to remain there peacefully. See Singh v.

Holder, 753 F.3d 826, 835 (9th Cir. 2014). Singh’s testimony that the police

continue to ask his sisters about his whereabouts does not compel the conclusion

that he has a well-founded fear of future persecution.
                                                                          Page 3 of 3
      2.     Substantial evidence supports the BIA’s denial of Singh’s claim for

relief under the Convention Against Torture (“CAT”). The evidence does not

compel the conclusion that it is more likely than not that Singh will be tortured if

he returns to India. The BIA was entitled to give little weight to the hearsay

declarations bolstering Singh’s testimony that the police still inquire about him.

See Gu v. Gonzales, 454 F.3d 1014, 1021 (9th Cir. 2006). The BIA emphasized

that Sikhs now hold political office and are well-represented across various

professions. See Singh, 753 F.3d at 830–31. Substantial evidence supports the

BIA’s determination that the change in Sikhs’ status outweighs Singh’s testimony

as to his past mistreatment and the declarations he submitted on the likelihood of

future torture.

      PETITION FOR REVIEW DENIED.